 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDContemporary Guidance Services,IncandLocal868, International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica,AFL-CIOandDolores BeckhamandKevinMulveyCases 2-CA-21761 2-CA-21917 and 2-CA-21931September 29 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March29 1988 Administrative Law JudgeRobert T Snyder issued the attached decision TheRespondent filed exceptions and a supporting briefThe NationalLaborRelations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm thejudge s rulings findings i andiThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950)enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsAdditionallywe are satisfied that the Respondents contenMons that the judge was biased are without merit There is nothing in therecord to suggest that his conduct at the hearing his resolutions of credibilityhirulings or the inferences he drew were affected by any bias orprejudice2Thejudge refused to consider certainAppendixes the Respondenta tached to its posthearing brief(see fn 3 of the judge s decision)and theRespondent filed a motion to reopen the record o receive them n evidenceWe deny the Respondents motion on the ground that the Respondent has not shown that the admission of the evidence in questionwould require a different result in this case See Sec 102 48(d)(1) of theBoard s Rules and RegulationsIn concluding that the Respondent violated Sec 8(a)(5)the judgefound that the agreed on unit was appropriate for purposes of collectivebargaining and that in any event the Respondent was precluded fromraising the appropriateness of the agreed on unit in this proceedingWenote that the evidence supports a finding that counselors housekeepingand maintenance employees at the three residences and the agreed onunit is an appropriate unit The record establishes that the three restdences are managed and supervised by a common director the employees from these three residences have periodic contact with one anotheiperform similar functions from residence to residence and have little orno contact with staff employees at the Respondents other building Inaddition there is evidence of transfers from one residence to anotherThus while an overall unit may as the Respondent argues in this casebe an appropriate unit it is not the only appropriate unit The communityof interest among those employees in the agreed on unit warrants a finding that it is an appropriate unit Further we reject the Respondents atgument that the agreed on unit includes professionals The counselorshandle client problems assist in cooking maintaining residential roomsgrooming of clients and administration of medications as needed Qua] fications for the counselor position are a high school education and 1 yearof experience working with the mentally retarded Based on the qualifiestions and the evidence regarding the job responsibilities of a counselorwe find that these employees are not professionals and thus were propely included in the agreed on unit Other employees who may be professionals such as the psychiatrists social workers and therapists were notincluded in the unit sought by the Union In light of our finding that theagreed-on unit is an appropriate unit we find it unnecessary to rely onChemetron Corp258 NLRB 1202(1981) enf denied 699 F 2d 148 (3dCir 1983)in finding that the Respondent violated Sec 8(a)(5)conclusions2 and to adopt the recommended Orderas modified 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the RespondentContemporary Guidance Services IncNew York New York its officers agents successors and assigns shall take the action set forth inthe Order as modified1Insert the following as paragraph 2(c) and reletter the subsequent paragraphs(c)Remove from its files any reference to theunlawfuldischargesofDoloresBeckham andKevin Mulvey and notify them in writing that thishas been done and that evidence of the unlawfuldischarges will not be used as a basis for futurepersonnel actions against them2Substitute the attached notice for that of theadministrative law judge9We deny the Respondents motion to stay this proceeding as lackinginment The judges citation toNew Horizonsfor theRetardedis corrected to read 283 NLRB1 173 (1987)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to recognize and bargaincollectively with Local 868 International Brotherhood of Teamsters Chauffeurs Warehousemen andHelpers of America AFL-CIO and its designatedagents as the exclusive representative of the employees in the following appropriate unit with respect to wages rates of pay hours of employmentand other terms and conditions of employmentAll counselors housekeeping and maintenanceemployees employed at the Chelsea, Yorkvilleand Berry residence facilitiesWE WILL NOT discharge or otherwise discnminate against employees in regard to their hire,tenure of employment or other terms and conditions of employment because they have becomemembers of or engaged in activities on behalf ofthe above mentioned UnionWE WILL NOT promulgate maintain and enforcea rule banning any union business discussions or291NLRB No 9 CONTEMPORARY GUIDANCE SERVICES51solicitations during working hours or on our premisesand WE WILL NOT interrogate our employeesconcerning their membership in and activities onbehalf of the above mentioned UnionWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercase of the rights guaranteed you by Section 7 ofthe AtWE WILL,on request,bargaincollectivelywiththe above named Union and its designated agentsas the exclusive representative of our employees inthe appropriate unit with respect to wages rates ofpay hours of employment and other terms andconditions of employment and if an understandingis reached embody same in a written signed agreement'WE WILL offer Dolores Beckham and KevinMulvey immediate and full reinstatement to theirformer jobs or if those jobs no longer exist to substantially equivalent positionswithout prejudice totheir seniority or any other rights or privileges previously enjoyed and WE WILL make them wholefor anyloss of earningsand other benefitsresultingfrom their discharge less any net interim earningsplus interestWE WILL remove from our files any reference tothe unlawful discharges of Dolores Beckham andKevin Mulvey, and notify them in writing that thishas been done and that evidence of the unlawfuldischargeswill not be usedas a basisfor futurepersonnel actions against themCONTEMPORARYGUIDANCE SERVICES INCJudyMinette SandlersEsqfor theGeneral CounselBradleyB Davis Esqof New York New York for theRespondentJohn Burke JrPresidentof New York New York forthe Charging UnionDECISIONSTATEMENT OF THE CASEROBERT T SNYDER Administrative Law Judge Thisproceeding was tried at New York New York on 2028 29 and 30 January and 2 and 3 February 1987 Theconsolidated complaintwhich issued on 30 December1986 alleges that Contemporary Guidance Services Inc(CGS or Respondent) reneged on an agreement to recognize and bargain with Local 868 International Brotherhood of Teamsters ChauffeursWarehousemen andHelpers of AmericaAFL-CIO (Local 868 or theUnion)' as the exclusive collective bargaining representaiEffective 1 November1987 the InternationalBrotherhood of TeamsternChauffeursWarehousemen and Helpers of America affiliated withthe AFL-CIO Accordinglythe nameof the Charging Party Union hasbeen modifiedto show this affiliationtive of its employees in an appropriate unit following theUnion s demonstration of majority status in the unit asthe result of an agreed on third party card check andthereby withdrawn its recognition and failed and refusedto bargain with the Union in violation of Section 8(a)(5)and (1) of the Act The complains,also alleges that Respondent promulgated and maintained an unlawful rulebannmg any solicitation during working hours on Respondent s premises and by a named agent interrogatedits employees concerning their union membership and activities in violation of Section 8(a)(1) of the Act Finallythe complaint alleges that Respondent issued writtenwarnings to and subsequently discharged an employeeCharging Party Kevin Mulvey and discharged anotheremployeeCharging Party Dolores Beckham both inviolation of Section 8(a)(3) and (1) of the Act Respondent denied the material and conclusionary allegations ofthe complaint and interposed various affirmative defenseswhich it asserted both in its written answer andby way of amendments made orally during the course ofthe hearing which will be discussed as warranted duringthe course of this decisionAll parties were given full opportunity to participate 2to introduce relevant evidence 3 to examine and cross examine witnesses to argue orally and to file briefs TheGeneral Counsel and Respondent each filed posttrialbriefs that have been carefully considered On the entirerecord in the case including my observation of the witnesses and their demeanor I make the followingFINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATION STATUSCGS is a notfor profitcorporation organized underthe laws of the Stateof New Yorkwith its principalplace of business located at 500 EighthAvenue NewYork New Yorkwhere at all times material it has beenengaged in providing services to developmentally disabled adults Respondent stipulated that annually in thezAt the outset of thefirst full hearing day Respondent counsel soughtleave to allow numerous members of Respondents staff who werepresent to speak out of turn on the record without having any idea whatany of them would say Counsel had informed his client that anyone whowished could come down to the hearing and state his position (on unionrepresentation)because each one of them was goingto be affected TheGeneralCounselopposed this request I denied such leave noting that thehearing would be conducted in an orderly fashion with the Governmenthaving the burdenof proofon the complaint first going forward with itsown witnesses after which Respondent couldcall any of theemployeesin the presentation of its case I added the caveat that if the evidencesought to be adduced was not relevant to the proceeding I might nothear it and counsel might berequiredto make anofferof proof to permitme to rule before placing it on the record8 Respondent attached to its posttrial briefAppendixes 1 through 4comprising separate documents relatingto CGS and CGS EmployeesAssociationAppendixes 1 2 and 3 are all dated subsequent to theclose of hearingAppendix 4 is already in evidenceasG C Exh 7Respondent has not moved to reopen the record to receive these documents as additional exhibitsNeither did Respondent serve a copy of itsbrief on the Charging Union that entered a separate appearance on therecord(Tr 93) ThusRespondent s inclusion of this materal and comment thereon in its brief without notice to the other parties orany opportunity for them to be heard on whether it should be included in therecord is improper Appendixes I through 3 will be disregarded in myreview of the record and preparation of this decision 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcourse and conduct of providing these services it derivesgross revenues in excess of $1 million and gross revenuesin excessof $50 000 from the State of New York Respondent further stipulated that in the calendar year1986Cosco Enterpriseswhich is located on SkillmanAvenue in the Borough of Brooklyn city and State ofNew York supplied various cleaning and householdgoods to CGS of which such goods andmaterialsvalued in the amount of $2030 were in turn purchaseddirectly by Cosco Enterprises from a supplier located inthe State of New JerseyBased on these facts Respondent denies that it is anemployer engaged in interstate commerce within themeaning of Section 2(2) (6) and (7) of the Act Respondent asserts that as a nonprofit agency housing andeducating mentally retarded people it is not a commercial operation and not within interstate commerce Respondent s position is not well takenThe Supreme Court has noted that Congress vested inthe Board the fullest jurisdictional reach constitutionallypermissible under the Commerce ClauseNLRB v Reliante Fuel Oil Corp371U S 224 226 (1963) Transactions may also be commerce though insignificant or noncommercial SeeNLRB v National Survey Service361F 2d 199 203-204 (7th Cir 1966) The Board within theexercise of its administrative discretion under the Act sbroad statutory mandate has for some time asserted junsdiction over charitable nonprofit institutions In doingso it has not created a separate jurisdictional categoryfor these institutes but rather classifies them according totheirfundamental purposesStAloysiusHome 224NLRB 1344 (1976) Respondents programs are educational and vocational rather than medical in nature4 andare designed to prepare many clients for self sufficientlivingThus Respondent is not a health care institutionunder the ActAbilities& Goodwill226 NLRB 12241225 (1976)The nature of Respondents activities as a service institutionmakes it appropriate that the Board s nonretailjurisdictional standard be applied to its operations Seee gSoutheastWork Training Center251 NLRB 487 488(1980) enfd 666 F 2d 428 (9th Cir 1982)Volunteers ofAmerica272 NLRB 173 (1984) particularly because theamount of the sales to the public from the operation ofitsminimall store has not been included in the recordseeAbilities & Goodwillcited supraBecause of Respondents receipt of proceeds in excessof $50 000 from the State of New York in the course andconduct of providing its services it has met the Board sindirect outflow standardElectricalWorkers IBEW Local46273NLRB 1357 1358 (1985)Southern AllegheniesDisposal Services256 NLRB 852 (1981) Respondent s receipt of all of its revenues from the State of New Yorkas claimed by Respondent does not make it an exemptpolitical subdivision under Section 2(2) of the Act because it was not created directly by the State nor is itadministered by individuals who are responsible to publicofficials or to the general electorate see Assnfor the De4A staff nurse oversees the administration of drugs but there is nophysician on staff or under contract and any serious medical care ortreatment is provided through patient hospital carevelopmentally Disabled231 NLRB 784 (1977) Neither isthere any evidence that the State of New York exerciseany control over Respondents labor relations policiesHispanicFederation forDevelopment284NLRB 500(1987) In any event as a social service organizationother than those for which there exist standards specifically applicable to the type of activity in which they areengaged Respondents annual gross revenues in excess of$250 000 meets the gross volume of business standard established inHispanic Federation for Developmentcitedsupra and the more than $2000 it made in purchases indirectly from outside the State of New York has morethan a de minimis affect on interstate commerceNLRBvSuburban Lumber Co121 F 2d 829 (3d Cir 1941) 1therefore conclude that Respondent is an employer engaged in commerce within the meaning of Section 2(2)(6) and (7) of the ActRespondent in its answer also denies knowledge or information sufficient to form a belief as to the complaintallegations that the Union is a labor organization withinthe meaning of Section 2(5) of the Act John Burke Jrpresident of Local 868 for the past 12 years testified thathe negotiates contracts services contracts including submittingmatters to arbitration and organizes employeeson behalf of the Union The bulk of his testimony dealtwith the Unions efforts to represent Respondents employees in collective bargaining with CGS Respondentfiled a petition in Case 2-RM-1969 acknowledging thatLocal 868 as a labor organization had presented a claimto it to be recognized as the representative of its employeesBased on the foregoing I find that the Union is alabor organization within the meaning of Section 2(5) ofthe ActIITHE ALLEGED UNFAIR LABOR PRACTICESA The Organization Operation and Staffing ofRespondentCGS is a not for profit corporation chartered by theState of New York in 1974 for the purposes of servicingdevelopmentally disabled adultsIt isadministered by avolunteer nonpaid board of directors who are elected bythe Corporations members CGS operates a number ofdifferent programs out of various locations within thecity of New York all but one situated in the Borough ofManhattanThe executive staff including the executive directorPearl Coffee her assistantsan accounting manager anddirector of management and fiscal services and their support staff of bookkeepers clericals and receptionists operate out of Respondents main office located at 500Eighth Avenue CGS has various programs One a vocational rehabilitationprogram also located at 500Eighth Avenue evaluates and then trains individuals invarious primary job skillsTraining in such skills asoffice work and mailroom chores is provided at a secondday program a sheltered workshop located at 229 W28th StreetCGS clients receive remuneration for performing mailing tasks there for firms under contract withRespondent A third dayprogram isa retail store calledthe minimalllocated at 87th Street at Second Avenue CONTEMPORARY GUIDANCESERVICESwhere clients receive training in retail merchandising andculinary skillsThe aim ofthese programs is ultimateplacement of clients in competitive outside employmentCGS also has a program of urban residences wherestaff provide 24 hour servicesOne consists of eightapartments in a building located at 193 Ninth Avenue inthe Chelsea neighborhood described as Chelsea I It isfor higher functioning clients where they learn independent living skillsA second is located at 89th Street between York and First Avenue in the Yorkville neighborhood described as the Yorkville residence It is an intermediate care facility for nine lower functioning clients Athird residence and the only facility located outside theBorough of Manhattan is located on 11th Street in LongIslandCity the Borough of Queens described as theBerry residence It houses 12 clients who have a dual diagnosisAlthough generally higher functioning they alsohave emotional problems A fourth residential programdescribed as Chelsea II consists of a series of 15 apartments located in the Chelsea neighborhood in differentapartment houses near the Chelsea I residence where clientswho have achieved a certain level of independencebeyond that of clients housed in Chelsea I are providedsupport in a semi independent environment Some of theChelsea I and II and Berry clients participate in the vocational training and sheltered workshopsIn addition to the central management and clericalgroup also located at 500 Eighth Avenue are a headevaluator and two assistant evaluators psychologist vocational rehabilitation counselor and remediation specialistallother than trainees with bachelors degrees holdingmasters degrees and including some Ph D candidatesThe main office also has two maintenance personsone who is retarded and in all likelihood a client andthe other who is not retarded Employed at the shelteredworkshopare a staff including a supervisor a rehabilitation counselor with a master s degree and four othercounselors who do not necessarily have college or advanced degrees At the minimall are a social worker andteachers all at the masters levelCertain other professionals perform services on a contract basis including a speech therapist at 500 EighthAvenue and a nutritionist who performs services at thethree residences There is also a staff nurse who servicesthe clients at the three residences but whose office is located at 500 Eighth AvenueEach of the three residences employs a staff Some ofthe staff for Chelsea I also are responsible for servicingthe clients housed in the apartments comprising ChelseaIIEach residence is headed by a residence manager Directly under the manager also in a supervisory capacityare an assistant manager andclinical coordinatorThemanagers along with the coordinators are responsible forthe physical plant clinical and staff issues such as approving vacation time time off from work and supervising observing and evaluating staff The assistant managers act as managers in their absence and on weekendswhen managers are only present sporadicallyUnderthem is a direct care staff comprising counselors including a recreation counselorDuring the relevant periodRespondent had a policy of requiring a minimum of anassociate degree(2 years college)plus some experience53in either residentialwork or inretardation for these positions although as will be seen in the caseof KevinMulvey this policy was not followedin practice Someof the counselors have either bachelorsor masters degreesand have taughtclasses in specialeducation for thehandicapped or disabled in schoolsystems In addition tocounselorseach residence also employs a cook anescort housekeeperand a maintenance personThe counselors work shiftsaround theclock on weekdays or weekends They perform vanedduties all directed to aiding the clients in learning and improving lifeskills under the supervision of the manager and coordinatorThey helpmaintainthe physicalplant and the clientsapartments cleaning cooking and washing laundry They interact with the clientsdaily evaluating theirneeds assessingtheir skillattainments disciplining themwhen necessaryand taking them to hospitalsfor treatment and on recreation outingsThey are also advised bya team consistingof a psychologistand a social workeron the attainment of client goals of moving to a nexthigher level of functioning or residence and ultimatelyachieving independenceThe counselorsincluding recreation counselor arepaid similar wages receive similar benefitsand work thesame dailyorweekend shifts at the threeresidencesThey interact daily with the housekeeper cook andmaintenance employee assigned to their residence andtheir functions particularlyin relationto the cook andhousekeeperregularly overlapThere is evidence thatcounselorsat the differentresidencesparticularly Chelsea I andBerry have periodic workcontacts at staffmeetings on joint client outings when clients are transferred betweenthese residences as occursfrom time totime on jointpartiesand as a result of relationsbetweenclientsin differenceresidencesStaff atBerry use a station wagon assignedto Yorkvilleand Berryand ChelseaI staff share a van assignedto Berry Although clientshoused atYorkville are the lowestfunctioning a Berryclient accompanied them on a trip and the interaction described does include Yorkvillealthough not as frequentlyas between Berry andChelsea I Counselorshave alsoshiftedbetweenresidences during periodsof criticalshortages in staff andwhen theBerry residence closedbecause ofa boiler problem in 1983 or 1984 and clientswere housed at Chelsea I and YorkvilleCounselors alsohave interchanges and contact on annual training to receive recertificationin administration of certain drugsand handlingof first aidon medical emergenciesCounselorsgenerally have little or no contact with theshelteredworkshopand minimall and only occasionallywith the central office whenpersonnel problems apse orperiodic meetings are held Supervisorshave transferredpermanently between residences as the need arisesB The Union Campaign Third Party Card Checlc,and its ResultsKevin Mulvey was hired by Respondent on 12 December 1985 to work at Chelsea I residence as recreationcounselor on weekends and Wednesdays In early January 1986 Mulvey contacted John Burke Jr president ofLocal 868 to seek union organization of the residences 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBurke gave Mulvey authorization cards and union litersLure for distribution to other employees Burke distributed cards and solicited signatures at Chelsea and also distributed them to contacts and individually at the otherresidences receiving back signed cards that he forwarded to BurkeBy certified letter dated 26 March 1986 5 and receivedon 27 March Burke on behalf of Local 868 advisedCoffeeexecutive director of CGS that the Unionwhich represents a majority of the employees employedas counselors and housekeeping and maintenance personnel at the three residences was prepared to submit evidence to support this claim and requested an early appointment to negotiate a collective bargaining agreementto represent these employeesOn either 26 or 27 March Burke telephoned Coffeetold her he represented a majority of the employeesworking at the three residences and that he had filed apetitionwith the National Labor Relations Board andwould like to sit down to negotiate a contract Coffeeadvised him to contact her attorney Bradley Davis andgave him Davis telephone numberOn 28 March the Union filed a petition for certification of representative in Case 2-RC-20139 seeking a unitof all counselors and housekeeping and maintenance personnel employed by CGS excluding all office clericalemployees guards and supervisors as defined in the ActBurke telephonedDavis and arranged to meet inDavis office The meeting was held within a few days atthe end of March or in early April Burke explained hebegan by informing Davis that he represented the threeresidences and would like to enter into a labor contractwith the agency Davis said that if he did in fact represent the employees he would have no problem Hewould negotiate a contract with Burke Burke testifiedthat they then discussed how they could resolve the issueof representationDavis agreed that Burke did not needto keep the petition in the Board that they could go to athird party Burke then recommended Father Carey toconduct a third party card check It was agreed the unitwould be the counselors and maintenance and housekeeping employees working in the three residences Itwas further agreed that the list of employees to be usedfor purposes of the check would be those employed as of26 March the date of the Union s demand letter Burkealso agreed with the Union that he would pay for thecard check As to using Father Carey Davis said he didnot know he would talk to the board of directors andget back to BurkeFollowing this meeting Burke sent a letter dated 3April to Region 2 requesting the withdrawal of theUnion s petition because the Company had indicated itwould agree to an impartial card check and if Local 868represented the majority of the employees the Unionwould be recognized Burke did not forward a copy toDavisBy order dated 8 April the Regional Director5All subsequentdates listed will bein the year1986 unlessotherwiseindicatedcanceled the hearing and approved withdrawal of the petition 6In subsequent discussions by telephone with BurkeDavis rejected Father Careyand later suggested thename of an attorneyMathew J Shebar with officesthen located at 82 Wall Street New York New YorkBurkewho did not know the man agreed to ShebarBurke then called Shebar and agreed to mail him theoriginal designation cards signed by employees at thethree residences Burke forwarded the cards to him byexpressmailShebar subsequently informed Burke thathe was going to check the signatures and go to the threelocations and to verify if in fact Local 868 did representthe employeesMeanwhile following clarifying phonecalls between Burke and Davis Davis directed Coffee toprepare a list for Shebar of regular full time employeesand part time employees who work 20 or more hours 2days a week at the three residences As a result of further inquiry he had made Davis also directed that thenames of all others employed at the residences includingsupervisorswho were not responsible for hiring andfiring be forwarded to ShebarA few days later during April Shebar informed Davisthat he had received a staff list and a method of verifying signaturesDavis confirmed he had told Coffee tosupply signatures of all employees at the residencesBy letter dated29April1986 addressed to BurkeShebar first noted his inclusion of a copy of his thirdparty determination report supplied to Davis in which heconcluded that Burke s local had been authorized to bargain for a majority of Contemporary s employees In thenext paragraph Shebar congratulated Burke and particularlyKevin Mulvey for what appeared to be a thoroughandwell executed organizational effort In the thirdparagraph Shebar listed his fee for services rendered inthe course of the inquiry as $850 and disbursements as$27 for a total of $877 Burke paid this amount Davisacknowledged on the record having received a copy ofthis letter (Tr 113) In one of the many reversals of histestimonyDavis later deniedwhile undergoing examsnation as a witnessthat he received a copy of this coverletter from Shebar (Tr 691 )The report then provided a breakdown of the reviewin the threeresidencesAt Chelsea of a list of 11 fulltime and 4 part time employees provided by management 8 full time and 4 part time employees(a total of 12employees) had authorized the Union to represent themThe Union had also submitted cards from three per diemand one full time employee not listed by management AtYorkvilleof seven full time five part time and threeprofessional employees provided by management onefull time four part time and one professional employee(a total of six employees) authorized the Union to represent them The Union also submitted the signed card ofone part time employee not listed by management AtBerry of a list of 8 full time 7 part time and 3 professional employees submitted by management 5 full time6 part time and 1 professional (a total of 12 employees)6 The order received in evidence did not include a service sheet TheBoard s Casehandling Manual(October 1975) provides in Sec 11110 thatif the withdrawal request is approved the parties should be notified CONTEMPORARY GUIDANCE SERVICESauthorized the Union to represent them The Union alsosubmitted a signed card from one part time employee notlisted by managementBased on these figures Shebar concluded that 30 ofthe 49 employeeslisted by managementhad authorizedthe Union to bargain for them He also noted that theseresultswould have been more favorable to the Union ifhe had included any of the six employees whose statuswas in discrepancy or if he had excluded any of the professionalemployees whom the Union argued were outside of the bargaining unitWithin a day or so Burke was on the phone to DavisHe asked if Davis had received the certificationWhenDavis indicated he had Burke sought an appointment tonegotiate a contract and a date was set Early in MayBurke accompanied by Mulvey arrived at Davis officeMulvey remainedin a waitingroom and Burke went intoDavis office Davis said [W]ell now we can go for anelection for the whole unitBurke taken aback responded that was not theagreementThe agreement wasfor the three locationsDavis saidNo now we can gofor an election for the whole unitBurke then repliedthat they had not even attempted to organize the otherunitsThey were discussing the three residencesMulvey waiting in an outside area testified that heheard shoutingand screamingthrough the adjoiningwall Burke and Davis shortly emerged from the meetingafter only about 5 minutes and Burke and Mulvey immediately leftBurke exclaimed to Mulvey that they hadbeen stabbed in the back When Mulvey suggested tryingto organize the three other facilities Burke told him togo aheadDavis testimony recounting his first meeting withBurke is completely at variance with Burke s versionDavis at first agreed with Burke that they met between 1and 3 April He later changed this testimony to claim themeeting took place on 9 April based on a single entry ofonly Burke s name in his office diary for that day Davisclung to this version even when shown Burke s 3 Aprilrequest to withdraw the Union s petition because of anagreementto a card check and even after having his attention directed to his two 4 April letters one to Region2 noting the Teamsters withdrawal of request for an informal conferenceon itspetition pending resolution ofthe issuewithout need for your intervention and theother to Burke confirming the Union s understanding ofShebars role in examiningalleged union members (Tr898-900)In the interim before their meetingDavis acknowledged he had learned of the Union s petition from Coffeebut denied that Coffee had made him aware of Burke s26 March demand letter on or shortly after she receivediton 27 March When questioned about his knowledgeof the Unions majority claim set forth in that letterDavis became quite evasive and only on the third orfourth attempt to elicit a direct answer did he deny suchknowledge before his first meeting with Burke Nonetheless the RC petition that Davis admitted receiving earlyalso specifies that the Union requested recognition asbargaining representative on 26 MarchCoffee testified that if I got [the Union s March 26demand letter] it was immediately sent to Mr Davis I55did nothing with the Union without Mr Davis authorityIprobably read it and sent it to him (Tr 935 )It seems clearthatCoffee immediately made Davisaware of the contents of the demand letter and the petitionThis conflict between Davis and Coffee must be resolved against Davis whoseevasivenesson this point isonly one example of a generally unconvincing presentation as a witnessHis testimony undertaken by himself ascounsel in question and answerform is attimes rambling at other times unresponsive and still on other occasions deliberately calculated to avoid thelegal consequences of his own actions and conduct as party to theagreementwith the Union pursuant to which recognitionin the three residence unit was conditionedon a successfulmajority showing on the impartial third party cardcheckIt is however Davis recounting of the substance ofhis initialmeeting with Burke that reveals the incrediblenature of his testimony particularly where it conflictswith Burke on the elements of the Governments claimof a renegingon a conditionalagreementto recognizeand bargain with the Union According to Davis afteran initial greetingBurke informed him that there hadbeen a blitz drive and on 26 March theygot signaturesand they now had enough signatures for there to be anelection at the agency They filed for an election Davisasked Burke what he meant by that and Burke responded that if you get 30 percent of the signatures that youhave a right to an election and he also told Davis thatif you get the majority of the agency then you have aright to have a union without an election but that hedidn t have a majority yet but he was still getting cardssigned and he thought he d get a majorityDavis continued he then asked who signed and Burkeannoyed saidYou don t expect me to tell you thatDavis continuedI can t imagine why and Burke saidTry to figure it out but it s nothing we ever discloseDavis then asked how was he possibly going to knowwhether the Union had 30 percent or any percent Burkesaid[T]he way it works is you re supposed to pick athird party and they review the papers and they decidewhether or not there s 30 percentDavis asked if that iswhat happens at the conference9 Burke saidNot at theconference but the person at the conference will tell youthe same thing There s going to have to be a countDavis then said that confirmed what he had been told bythe Board agent and asked how did they go about itBurke then mentioned a labor priest Father Carey avery well known person who would be willing to dothisDavis said that he did not know anything about theman but he would make some inquiry but whateverthey did there could be a count Before Burke left hesaid he was happy with the Teamsters They parted veryfriendlyAs Davis 4 April letter to Burke makes clearDavis had also agreed that the cost of the check wouldbe paid by the UnionIt is unconceivable that an experienced labor representative and negotiator such as Burke would enter anagreement with the Employer for the Union to pay foran impartialthird party check to determine whether theUnion had a 30 percent showing of interest in three em 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployer locations as a condition for holding a representation election among employees at all six employer locabons(This is the version Davis seeks to have credited )Burke was well aware that the RC petition then pendingwould include a preliminary investigation of the Union sshowing of interest in the unit sought before furtherprocessing to either an agreed on election or a hearing toresolve outstanding issues That investigation is conducted without cost to the Petitioner The fact alone thatBurke undertook to underwrite a cost that he knewwould exceed$600 pursuant to the understanding for athird party check destroys any credibility to Davis account that Burke would pay that sum to satisfy a 30 percent showing of interest rather than a majonty showingleading to recognition and bargaining Burke acted on hisclear understanding of the results of their early Apnlmeeting when he wrote the Region requesting withdrawalof the Union s petition because of an agreement tohave the Union s majority claim verified outside theBoard Indeed Davis recognized the same agreementwhen he informed the Region in his 4 April letter thathe agreed in effect to holding the petition in abeyancepending resolution of the issues without need for yourinterventionWhat under Davis interpretation wouldbe the result if as happened the Union not only satisfiedthe 30 percent count but also a more than 50 percentstandard? Under Davis account that was not dealt withbut it would normally have been foreseen as a possibleresultFurthermore why would Davis admittedly agreeto a showing of interest in only a portion of the unit thathe argues elsewhere is the only appropriate one? ClearlyDavis version makes no sense and is inconsistent bothwith Burke s rational straightforward recital and the expectations of the Union and the logic of the circumstancesDavis is discredited and Burke s version of themeeting is accepted as representing accurately theUnion s majority demand the Company s response andthe agreement reached for an impartial third party checkto determine the Union s majority status in a unit limitedto counselors housekeepers and maintenance personnelemployed at the three residencesDavis version of their second meeting more nearly approaches the truth Davis places the meeting on 8 Maynot significantly later than Burke s recollection of earlyMay Davis places Mulvey in the adjoining room whilehe and Burke met After initial greetings Davis said hehad read the report and he guessed Burke had also andhad discussed it with the director and although therewere obvious things that could be disputed the board ofdirectors felt that there was no reason to create furtherantagonism in the agency There obviously were anumber of people who are interested in a union butwhether it was 30 percent was something they couldfight about forever but they had agreed that there wouldbe an election at the agency and the staff could decidewhat it wanted to do It took a little convincing on hispart but the board of directors was going along with itand they might have had different views about unionsbutgood luck to you you ve wonAt this Burke smood totally changed he became absolutely furioushailed a barrage of epithets sayingdon t try to pulltricks on me we know what your trying to do I wasn tborn yesterdayThe Teamsters have a lot of powerdon t be certain if you play it this way your going tohave an agency any more and referred to people theyknew in New York State government and stormed outof Davis officeDavis did not state that the election would be heldamong all the agency s employees and I credit Burke sinclusion of this comment in his recital Basically howeverDavis agreed with Burke that even before Burkecould make any opening statements relating to negotiations or implementing the agreement Davis immediatelyspoke about the card check having now satisfied a preluminary condition for holding an election and not bargainingFollowing this meeting Burke and Davis never metalone again although there were subsequent telephonecalls between them relating to an RM petition filed byRespondents seeking to achieve an election among allemployees and clients employed at the sheltered workshop consistent with Davis fictitious claim of the agreement the parties had achieved following Shebar s examsnationRespondent has continued to maintain that noagreement to recognize and bargain with Local 868 inthe unit limited to the three residences was ever enteredconditional on the Union s demonstrating its majoritystatus among these employees Other CGS defenses tothe refusal to bargain allegation will be discussed in theanalysis portion of this decisionC Respondents Conduct Directed Toward EmployeeDolores Beckham and Enforcementof the NoSolicitation RuleDolores Beckham was employed as a weekend coupselor at the Berry residence from 28 July 1981 until herdischarge on 15 October 1986 She was the most senioremployee at the Berry residence at the time of her dischargeAt the end of February 1986 Mulvey visited Berryand discussed forming a union with Beckham and otheremployees Beckham readily agreed to solicit membership and pass out union literature Later the same dayshe conducted a meeting among employees at Berry todiscuss the Union and handed out authorization cardsDuring the following week she contacted the Berryweekday employees to seek their union support andprior to monthly staff meetings handed out cards andbooklets to them and explained the benefits of the UnionBeckham received back nine signed cards from Berryemployees that she turned over to Mulvey Beckhamwas elected temporary shop steward by the weekdaystaff to represent them until they could have formal electionsShe was also elected to represent the Berry groupat a meeting held at union headquarters on 2 MayThe 2 May meeting was attended by Burke MulveyBeckham and an employee representative from ChelseaBurke asked the attendees to find out from the staffmembers at their residences what they wanted to negotiate in their contract and report this information to himby the following Thursday 8 May(the date of his scheduled meeting with Davis)Burke also distributed unionbuttons to provide to the staff The following day Satur CONTEMPORARY GUIDANCE SERVICES57day 3 May Beckham walked into the residence wearingseveral buttons and handed out buttons to the other staffmembers also working that day Beckham also wrote amessage in the daily logbook as followsALL STAFFMay 3 1986I am pleased to announce that we are now membersof the Teamsters Union Local 868 On Tuesday 6P M there will be a Unionmeeting atBerry to discuss the staff's interests and concerns in the finalunion agreement Temporarily I have been appointed shop stewardD BeckhamP S I have attended the 1st Meeting Friday May 21986Attending were the 2 shop stewards fromChelsea & Yorkville Kevin Mulvey and the Unionlawyer Therewill be a meetingon Thursday withthe Union lawyer and CGS s lawyer Therefore itsimportant for you to let us know what you wouldlike included in the contract by attending the meeting on Tuesday calling me at home (evenings up to1or 2 AM) or putting your suggestions in the suggestion Box (Staff Office)ATTENTION ALL STAFFMay 3 1986ANY DISCIPLINARY ACTION- WILL BECONDUCTED VIS A VIS THE TEAMSTERSUNION LOCAL 868As the Teamsters Union is fully aware Contemporary Guidance Serviceshas not made a determination whether or notthat union is entitled to recognitionUnless ourBoardof Directors voluntarilydecides torecognize the union such a determinetionwill have to bemadeby the N L R. B Therefore unless and until youare advised otherwise inwriting by either our Executive Director or theN L R B you do not have to attend any unionmeeting orother activityYou may neverthelessdo so if you wish provideditdoes notinterferewith your job functionsor responsibilitiesN L R B stands for National LaborRelationsBoardExecutive Director Coffee explained the genesis of thismemorandum and Gooden s notice in a letter to a Boardinvestigative agent dated 26 NovemberMs Beckham s entry regarding a union meetingwas on Saturday May 3rd Upon the advisement ofour attorneyMr DavisI sent a memo to all residences that there was to be no union business carned on during working hours or on the residencepremisesUpon the receipt of this memo the ResidenceManager entered a statement in the log that therewill be no meeting and she clipped my notice to thepageThere was no further reference to this entered inthe log All other entries pertain to general Residence business* If you have any need forrepresentation in aunionmatterplease callDolores Beckham (718)426-8761 (evenings) acting Shop Steward at BerryOR Kevin Mulvey (overall Shop Steward) callChelsea or his home # 1 (212) 777-8034The logbook is a book of blank looseleaf pages kept inthe staff office that is used to communicate with workingstaff and administrativestaff It generallycontains messages thatreport informationregardingevents conditionsandhealth status ofclients ona particular workshiftforstaff and administrationwho work differentshiftsOn 3 May Beckham also constructeda suggestionbox out of cardboard and placed it on a windowsill inthe staff office She had writtenon it union suggestionboxA subsequentmessage appearingin the logbook dated5May 1986 and written and signed by Carolyn(Gooden) the Berry residence manager readsTherewill be no unionmeeting ontues night at the residenceContact me for details if neededOn the following Saturday 10 May when Beckhamreported for work she also saw the following typedmemorandumon CGS letterheard stapled in the logbookfor the information of the staffMay 5 1986Memo To All Staff or Urban ResidencesFrom Mr Brad B Davis Attorney for Urban RestdencesCoffee confirmed that the memo to which she referredin this 26 November letter was Attorney Davis 5 Maymemo to all staff of urban residencesAccording to Beckham on the morning of 10 MayFloyd Black then Berry s assistant manager 7 told herwhen she walked in there was a message in the logbookconcerning union activities from the main office and alsoamessage from Carolyn Gooden Black added thatGooden was very upset about the Union and union activities and that we could not meet on the premises thatthe Union was not recognized It was then that Beckhamread the messages in the logbook That weekend she alsonoticed that the suggestion box had been opened and dismantled with one message left by an employee foldedopenBeckham also testified that Black had spoken to hermany times about the Union on weekends at Berry Hewanted to know at what stage the union activity wasdid she hear anything about the Union On one occasionBeckham told him they had received a majority of signatures but then at one point they were stopped because ofnegotiation between the main officer In its answer to the consolidated complaint Respondent admitted byfailing to admit or deny par5whichallegesthatCoffeeBlack andCharlesKemether at all times material have been agents of Respondentacting onits behalf and have occupiedthe positionsof executive director supervisorand assistant residence manager See also Respondent sadmissionat Tr 291 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBlackwho testified later for Respondentwas notasked about his 10 May conversation with Beckham onhis direct examination but when questioned on cross examination admitted he told Beckham Carolyn must havebeen very angry because he had never seen her respondto any union activities before In view of Black s testimony and Beckham s generally trustworthy presentation asa witness I credit her account of their conversation Besides admitting his status as assistant manager at Berry atthe time he also admitted questioning Beckham duringdiscussionwith her about the Union His curiosity hadbeen aroused by seeing union literature and pins on theweekend and although not approached to join becauseof his status he learned about the status of the union organizing drive at the three residences from his conversations with herOn Saturday 11 October she and the other counselorson duty had been scheduled to take all the clients to theSpecialOlympicsHowever because it was discoveredabout 12 10 p m that the battery for the CGS van hadbeen stolen the plans were changed to rent a videotapeand provide refreshments for the Berry clients JamesJorge was one of the counselors then on duty who wasto remain in the residence until the 1 p in staff shiftchange while Beckham and others left to get snacks andthen on their return was to get the videotape Jorge hadthen been employed since 12 May 1984 as a weekendcounselorOn their return to the residence Beckhamlearned from two members of the weekend staff who hadcome in at 1 p in that Jorge said he had to leave becauseof an emergency situation and would get in touch withManager Gooden Jorge had not punched out SinceGooden had come to the residence in the interim wasout inspecting the van and had taken the logbook withher it was unclear whether he had left a note explaininghis absenceAs Jorge was then on probation Beckham and theothers had a concern for his continued employment if hehad not lefta messageBeckham sought to protect Jorgeby writing a note stating that Jorge had an emergencysituation had to leave and would try to come back Hesigned it James and put it in her pocket for possible useifGooden pressed them about Jorge s whereaboutsGooden returned to the residence with Paul Challitaand his wife Maha CGS manager of fiscal services andaccountingmanager respectively to whom she thengave a tour of the house and introduced to the staffBeckham then prepared dinner and other foods for theclientswhile another counselor got the tape During adiscussionwith one of the afternoon shift counselorswho expressed concern about not having informedGooden of Jorge s absence on her arrival Beckham gavehim the note she had written and he with her knowledge and consent went to Gooden s office and handed itto her Gooden went to the kitchen and asked Beckhamwhat this was and Beckham confirmed that it was thenote that James had writtenAbout 3 45 p in Jorge returned to the residence toldBeckham he had left because of an emergency and wasgoing to speak to Gooden Beckham then told him thatthey had covered for him and she had written a note explaining his leaving Jorge saidfineGoodenthen invitedhim into herofficeAfter a fewminutes she asked Beckham to cometo her officeWhen she arrived she sawGooden and Jorge thereWhen Gooden again askedabout the note Beckham again said it was James emergency noteWhen Gooden then asked Jorge if he hadwritten it he denied knowledge of the note Beckhamthen admitted she had written it Gooden said this couldbe grounds for termination and told Beckham she wouldtalk to her at the end of the day about what she had decided on the matterAt the end of the workday Gooden told Beckham shehad not made up her mind she would think about it andhave a message in the office tomorrow On Sundaytherewas a written message in the logbook fromGooden that she would come in that day to speak toBeckham and Jorge but she did not On the next day 13October a holidayBeckham received a phone call fromGooden togo to the mainoffice todiscuss the matterwith Coffee and not to show up at the residence untilshe hadOn 14 OctoberBeckham made an appointment to seeCoffee on 15 October At their meeting alone Coffeeheld a document saidWe re here to discuss the incident that occurred on SaturdayCoffee then saidIhave it all here a report from Carolyn and thereforeyou are terminatedBeckham asked what was in thatreport and added even an accused person had a right tohear what was written or said about that person Coffeestarted to paraphrase what was in the report BeckhamsaidIwant to know what is in the reportCoffee saidWhat do you mean do you want to read this? Carolyntellsme that this sort of thing of covering for peoplehappens all the time and therefore you re terminatedThen referringto Beckham s requestCoffee read fromthe report but she never gave it to BeckhamAfter reading the report Coffee saidYou helped acrookBeckham then asked Coffee to concentrate onwhat she did Beckham said I was in the house I wasworkingCoffeesaidWorking how could you beworking if you were worrying about JamesCoffeethen repeated no because as far as she was concernedBeckham had helped a crook she was terminated andshould not return to the residence and she would begiven 2 weeks severance payCoffee did not offer any testimony about the exit interview and Beckham s version then stands uncontrovertedand is credited Coffee did confirm on her direct examination that as a result of Gooden s oral and writtenreport of the incident she promptly decided to dischargeBeckham She did not dispute that this decision wasmade prior to affording Beckham any opportunity to respond or to review Gooden s report and in spite of thereservationsGooden hadexpressed in her report and theinformation she provided in it that punching for anotheremployee was an ongoing but uncorrected problem atBerryGooden s report of the incident dated 13 Octobercovers four handwritten pages It first summarizes theevents of 11 October including Jorge s admissions hehad left the building during his shift without leaving anote or calling management and her confronting Beck CONTEMPORARY GUIDANCE SERVICES59ham in front of Jorge who denied writing the note Shedid not include that portion of Beckham s account inwhich she admitted having written the note and signedJorge s name Gooden did not testify I find that Beckham did finally admit this conduct when she saw thatJorgewas not prepared to support her initial storyGooden does report that Jorge sought to remind Beckham in the meeting that he had told her to tell Carolynthat he had an emergency before he leftGooden in her reportthen statesthat she informedthem that actions would be taken against the matter specifically noting James leaving without permission notnotifying appropriate authorities no note in the log theopen lie about the note and Dolores covering up for astaff member who left without permission It was herview that James was not going to return and Doloreswould punch out for him if she had not come inGooden continued in her report that James has oftenleftwork before his shift ends by entering a note in thelog or just punching out or calling in sick She notes thatJorge has a written warning and is serving a 3 monthsprobation In her view punching in and out has been anongoing problem at Berry on the weekends She accusesBeckham among others but admits no proof Goodenthen recommends Jorge s termination and states that although Beckham should be terminated also she questionswhether there are sufficient grounds to do so since shehas not been counseled before and not a policy of theagency to fire someone if caught misusing the timeclockAfter repeating certain suspicions about Jorge sand Beckham s conduct Gooden concludes that she hadgiven the staff several open warnings about punchingin/out for each other at the various staff meetings andthat Berry s staff meeting log could confirm her past expressions of concernBeckham confirmed that employees covering for eachotherwasan ongoingproblem that Gooden had discussed in a staff meeting and about which she had left amessage inthe log In spite of this the practice happenedall the time from administrative staff down No one hadever been fired for punching or covering for anotherand Beckham had never been spoken to or counseledabout itNeither had she been given an opportunity toresign in her meetingwith Coffee nor ever been toldthat covering for someone was a dischargeable offenseBy letter dated 17 October directed to Coffee Jorgeexplained that due to personal reasons he was resigninghis position of weekend counselor effective that dayRespondents written personnel policies effective 1January 1985 do not include covering for another employee by punching the timeclock or otherwise amongsix itemized causes for which an employee may be discharged without notice or severance pay Any employeemay be dismissed for any other reason on 2 weeksnotice together with all other accrued benefits It is clearBeckham did not receive such notice Furthermore amemorandum on employee counselings dated 28 January1983 from a then coordinator of urban residences to residence managers and assistant managers still in effect andnot superseded provides for a progressive system ofverbal counselings followed by written counselings forpurposes of correcting employee behavior or providing aplan of corrective action and to provide a firm base fordisciplinary actionNone of this policy was followed inBeckham s caseBy letter dated 29 October Coffee in reporting toDavis her termination of Beckham on 15 October statedinter aliaMs Beckham though she has been with usfor a long time always was a quiet trouble makerFurther along in the letter Coffee remarksRegarding theunion I never spoke about it to her but the enclosed excerpt from the log indicates her positionDuring herexaminationby the General Counsel as awitness identified with an adverse party pursuant to Rule611(c) of the Federal Rules of Evidence Coffee explained that she learned about Beckham s having writtenabout the Union in the logbook from Carolyn Goodenthat the message was something out of the ordinary andthat it disturbed her That report to her by Gooden waswhen she first learned that Beckham was for unionizationD Respondents Conduct Directed Toward EmployeeKeim Mulvey and Enforcement of the No SolicitationRuleKevin Mulvey was hired by CGS in December 1985to work as recreation counselor at the Chelsea residenceon weekends and Wednesdays After receiving backsigned cards that he had distributed in blank individually to employees and at the other residences he turnedthem in to Burke Burke later invited him to accompanyhim to the 8 May meeting he held with Davis followingissuance of Shebar s report of the results of his cardcheck Following thismeeting athis own suggestion approved by Burke he called each of the facilities otherthan the residences to determineunionsupport andmailed union literature to at least one Earlier he hadcalled each of the three residences to advise employeestheUnion needed a representative from each to helpwith collective bargaining and to give him their namesHe also attended the unionmeeting asoverall stewardfor the residences at which Burke spoke to the assembledemployee representatives about the need to supply himwith bargaining suggestions by 8 MayApproximately 8 days after the 8 May meeting between Burke and Davis on Friday 16 May about 4 30p inCoffee telephoned him and askedWhat is thisbusiness about Chelsea?Mulvey declined to discuss thesubject with her on the phone and an appointment wasmade to meet on the following Tuesday 20 MayOn 20 May Mulvey went to Coffees office Presentwere Mulvev Coffee and May Wong director of thevocational rehabilitation programCoffee said that onadvice of her lawyer she was to tell Mulvey that he wasnot to unionize on company time and company propertyand that how he got in touch with other people at otherfacilitieswas his problem Coffee added that he was tocease anddesist from organizing even and includingChelsea where he worked Coffee then asked if he knewhe was doing the wrong thing Mulvey replied yes heknew the Boards rulingsfor years had been that youwere not toorganizeon company time or property 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAfter this meeting Mulvey made no further attempt toreach the other facilitiesIn a memorandumprepared by CGS to memorializethismeeting it is reported thatThe issue is before theNLRB Until the NLRB makes a statement there are tobe no discussions during working hours or on any CGSpremises People are free to speak privately on their owntimeIn June Mulvey along with Burke attended an informal conference held at Region 2 of the Board on RMpetitioninCase 2-RM-1969 filed by CGS on 23 Mayclaiming a request for recognition by the Union and listing the unit involved as including all employees In attendance for CGS were Coffee Attorney Davis MayWong and Paul Challita Mulvey was the only staff employeewithin the proposed bargaining unit who waspresentEach time Burke asked to meet separately withthe Board agent he left the room with Mulvey to conferwith the agent After some time Davis askedwhy doeshe go out with Mr Mooney [the Board agent]?Shouldn t he more appropriately be over on indicatingthe side of the room where the CGS representativeswere gatheredA discussion about Davis objectionensuedFinallyMooney said she would be happy tomeet with any body who so requestedAt some point during the conference Coffee askedBurke where Mulvey came from what his backgroundwas and then saidHe came from NCR [the NationalCash Register Company where he had worked previously]that s not people that s machinesBurke repliedthatMulvey had good values and he did care for peopleand that ended the exchangeAfter periodic staff meetings conducted by the restdence manager the employees would remain to discussthe Union both before and after the card check Themanagers left but sometimes the assistant and coordinator remained while the employees discussed union mattersAt one such union meeting held in May after Shebar s cardcheck Clinical Coordinator Connie Callabrosaid she wanted the Teamsters out She repeated thatseveral timesShe then tried to appoint employeespresent to get in touch with the other residences to haverepresentatives come and try to get the Teamsters outCallabro repeated this at another staff meeting Callabrodid not testify and Mulvey s testimony in this regard iscreditedFollowing Shebar s card check in accord with Burke sinstructionsMulvey contacted the employees at the restdences to tell them that the card check had comethrough the Union had been certifiedas the bargainingagent and distributed union buttons stickers and thelike It was in all probability following such contact thatBeckham placed her notice in the Berry logbook on 3May Mulvey also continued to wear a union button untilhis discharge on 12 NovemberOn Wednesday 5 November Charles Kemether Chelsea s assistant residence manager presentedMulvey withtwo pieces of paper which he said Floyd the residencemanager 8 wanted him to sign Mulvey looked at them8 By this time Floyd Black previously the assistant residence managerat Berry had been transferred and promotedand told Kemether he could not sign them because theywere inaccurate and not specificOne paper was a memorandum from Black to Mulveydated 30 October initialed apparently by Black statingin substance that on 18 October Mulvey had administered medication and failed to follow the agency s procedure in that the medication was not listed appropriately(by name) the clients were placed on home visit ratherthan on a trip as they were and the medication givenwas not signed for at the time it was given In thesecond paragraph the memorandum noted that Mulveyhad shown poor judgment and unprofessional training byhis disclosure in a prior discussion of the matter on 22October that the assistant had given him directions inwhat to do although theassistantwas not certified to instruct in any kind of wayIn the last paragraph Black recounts that Mulvey wasgiven a verbal counseling on 11 June 1986 on medicationprocedures and that he was suspended for a day formedication errors Black then advised that these type oferrors should not happen againThe other paper was a memorandum from Black toMulvey dated 6 November statingThisis a reminderthat you failed to report for supervision and reportingthe plans for the upcoming recreational events Our pastmeetings have been immediately after staff meetings andI plan to keep it this wayMulvey reminded Kemether that as to the memorandum dealing with administering medicationMulvey atthe time had discussed with Kemether how to list on theOctober medication sheet medications that he had givento clients to take with them on a trip to the former restdence managers home On the sheets there was a designation for home visit but he did not recall a designation for tripThey had discussed whether to list themedications underhome visitadministrative leaveor some otherdesignationKemether had said he wouldtake the heat for it and not to worry and Mulvey couldrecord the medications underhome visitAbout theother paperMulvey explained to Kemether that the mitial agreement he and Floyd Black had when Floyd hadfirstcome to the residence was they would meet afterthe staff meeting But they had since discussed that itwould not be convenient because of so many other tiesand pulls on a managers time and they had than agreedthat Black would call Mulvey when he was ready Thathad been the arrangement with the prior manager andon Mulvey ssuggestionFloyd had agreedLater in the afternoon of 5 November Mulvey wascalled to another meeting It was held in Black s officewith Black Callabro and Kemether presentMulveywas handed a third sheet This was a memorandum fromBlack to Mulvey dated 5 November dealing with Mulvey s having worked unauthorized hours Black notes ithad been brought to his attention that Mulvey hadworked far beyond his scheduled hours on Wednesday29 October 1986 his card was punched out at 11 p inBlack states he did not authorize Mulvey to workbeyond 8 p in and he should not do so unless approvedby him The memorandum then notes that Mulvey sschedule on Wednesday is from 2 30 until 8 p in (now CONTEMPORARY GUIDANCE SERVICES61that the staff meeting will be at 2 30 instead of 3 30p m) Black concludes by emphasizing again Mulveywould not be paid for extra time not approved by himand warns that working without authorization wouldresult in strong disciplinary actionThey discussed eachmemorandum individuallyMulvey insisted he had not worked unauthorized hoursHe hadan arrangementwith Kemether to work 3 tol lp in due to short staffing It had been his custom forseveralmonths to work those hours evidenced by hispaystubs and he had never been told his starting timehad been changed by 1 hour When Black replied thatMulvey should know his schedule they looked on thenext dated schedule posted on the wall and through filesand could not locate any that would have providedMulvey with notice of the changesMulvey again said he would not sign the memorandumrelating to medication errors because it was not accurateitdid not include dates and times of his alleged errorsMulvey also repeated that he and Kemether had discussed that he would use a home visit designation and hedid not remember a trip designation on the OctoberchartsAt this point in the meeting Kemether said hehad told Mulvey he would take the heat for him forusing thehome visit designation Also discussed wasthe fact that 3 weeks earlier during a supervisory meeting Floyd had told him to correct any medication errorson the medication sheets Mulvey said he had since madethe corrections on he sheets after receiving help in filling them out from a more senior primary (full time)counselor Jacques LarocheMulvey noted at the hearing that onlyveryoccasionally did he supply medicationto clients and then only for them to take on trips so hewas not present when they took itConcerning Black s memo about Mulvey s failure toreport for supervision timelyMulvey reminded Blackthat although Wednesday was their day to meet it hadbeen his, understanding from previous discussions thatBlack would, call him when he was ready that Blackwould structure the time and that Mulvey would be athis convenifpce Accor`d^mg to Mulvey whose testimonyas to this meeting was not contradicted by Black whodid not refer at all to this particular written counselingBlackdid not respond to Mulvey s explanation but onlyrepeated that Mulvey had missed the supervisory meetingMulvey continued to `refuse to sign the three documentsBlack then told him that if he did not sign themhe did not need Mulvey there that day Mulvey punchedout and then asked Black about his status Black said hewould call him before the weekend about his statusThe following day 6 November Muivey returned tothe Chelsea residence and asked Black in Kemether spresence to clarify his status Black said he was notfired that he had not needed Mulvey the prior day Hewould let Mulvey know before the weekend that he didnot know which way he wanted to go and the papershad been sent to the main office On 7 NovemberMulvey again returned to the residencewent to Kemetherwho left to speak to Black returned and toldMulvey to leave and report for work at 10 a in Saturday the next dayiWhen Mulvey reported for work on 8 November hewent to Blacks office where he found Black and Kemether Black again asked Mulvey to sign the papersMulvey thanked him for the opportunity but said he wasunable to do so Black then told Mulvey he was to meetCoffee the followingMonday at her officeWhenMulvey asked if he could stay and participatein an exercise program run by a volunteer that day for the clientsBlack told him he could not he was not working thatday and could not stay Mulvey punched out and leftOn Monday 10 November Mulvey met Coffee in herofficePaul Challita also attended Later Black came inThe meeting went on for several hours The first topicdiscussed was the arrangement for supervisorymeetingsMulvey explained it had been operative under the manager that he would meet when she called Challita saidWell its a new regime Lets start over start overnewWhen the topic changed to the unauthorizedhoursMulvey explained that for the previous months hehad worked basically per diem he had worked a lot oftime and there was never any question that he could notwork past 8 p in because as far as he knew they wereshort staffedHe was never told to go home During themonth of one pay period he had 101 1/2 hours paid andno question was ever made of that Again Challita remarkedWe paid it That s water under the bridgeLet s get on to new businessOn the subject of medication entriesMulvey said thatafter he had corrected any errors on the charts as of 20October at Floyd s direction he had talked to the nursehe believed on 29 October and she hadsaid asfaras shewas concerned the medication in reference to him wascorrect and in order Coffee responded that she did notcare what the nurse saidMulvey recalled that at this meeting and definitely atanother one held on 12 November recreation plans andbudget were discussedMulvey said money for recreation needs such as trips was nonexistent or in shortsupplyMulvey said he had to go into his own pocket tofund recreation trips and be reimbursed laterMulveyasked for particulars on the budget Coffee said it wastaken out of petty cash for the moment They discussedthe individual needs of clientsMulvey referred to asurvey he had proposed in October for November tosurvey what clients did each weekend so their needscould be better served but which had not been done Adiscussionensued about the goals of recreation and thefact that few of the clients-anywhere from four to six-participatedin planned activitiesMulveyresponded thata substantial number of clients were living semi independently there was no compulsion to participate somewent home for weekends two were boyfriend and girlfriendand one noted in his own recreation goal hewould not beseen in a groupof retarded peopleOn 10 November Mulvey was asked to sign the documents but again refused At one point on either 10 or 12November Challita asked Mulvey if he felt the letterswere an harassmentand Mulvey said he felt they wereCoffee then stated theydid not allegeunion activity andif this wasnot paranoiashe did not know what was An 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDother meeting was scheduled for Wednesday 12 November at 1 in Coffee s officeApparently recreation was the main subject discussedat the conference held on 12 November Mulvey Coffeeand Challita were present throughout and Black came insometime doing its courseMulvey was asked what hewould do for recreation for the following weekendMulvey agreed to survey the clients needs which hehad done previously to interview them as to ascertainwhat proper goals they had and to try and start up another recreation program A memorandum of the conference prepared by Coffeelists as itspurpose to review therecreation program and give assistance to Mulvey inareas of weakness They discussed the purpose of recreational activities as outlined in the original plan thatMulvey helped to developMany suggestions weremade to which Mulvey agreed as to how he could improve the program e g providing better information tothe clients to stimulate their interests and showing moreexcitement and making a greater effort to become moreaware of eachclient s needs likes anddislikesThememo noted Mulvey s lack of recreational activity expepence or background for the positionThe matter of signing the counselings came up againon 12 November At one point Challita asked if he hadsigned the papersWhen Mulvey said no Challita saidYou had said you would sign them today to whichMulvey repliedNo I said I would address the issueNear the conclusion of the meetingMulvey was againasked to sign the memos Mulvey responded now thatBurke had advised him not to sign them and he wouldnot sign them When Coffee asked if Burke was runninghis lifeMulvey did not respond Coffee then said theyhad never had a case where someone had refused to signcounselings or memorandum She said she would call herlawyer Coffee then telephoned Davis in the others presence and Mulvey heard Coffee respond at one point intothe receiver there is no procedureAt a request madeof him Mulvey got on the phone and Davis told him hisunion involvement did not matter that he had to sign thepapers it would not be fair to other people who had tosign them Coffee expressed the same view After Coffeehad completed the call Mulvey sought to excuse himselfto go to the residence Black who was now present saidno Coffee then said she would call the president of theboard of directors and Mulvey waited outside He wasthen called back Coffee said she had spoken to the president of the board and he was through there and if hedid not sign them after he was asked to he was throughMulvey then got up and leftMulvey testified he had never been told by any managers or supervisors at CGS that refusal to sign counselings was grounds for dismissal He also did not know ofany personnel policy to that effectFloyd Black testified that he prepared the 30 Octobermemorandum that asks the employee-in this case KevinMulvey-to acknowledge the fact that he was counseledverbally about the subject involved Yetthe memorandum nowhere makes this request or provides a space foremployee signature or acknowledgement 9 Black alsotestified that he did not recommend that Mulvey be terminated because of the errors he had made in filling inthe medication chartBlack also confirmed that Mulvey had signed a typedmemorandum prepared during the 12 November meetinginwhich Mulvey stated that he would be contactingChelsea I clients that night and Chelsea II clients on Saturday or Sunday to survey their recreational preferencesand then analyze these preferences and have recommendations to Floyd with copies for Coffee s review by thefollowingWednesday Black testified that it was afterthis memo was prepared and signed that Mulvey s refusalto sign the earlier counselings he had prepared on theadvice of Burke led to his terminationCoffee testified that from the outset of Mulvey s employment because of his lack of prior experience she wasdubious about his ability to perform the function ofrecreation counselor although she had approved hisonginal hire on the recommendation of the then Chelsearesidence manager Kate McReynolds and the approvalof the then director of residences Stathe MoraitisOn 8 August 1986 she had met with Mulvey and hereviewed a philosophy of leisure service and procedurefor planned leisure activities that Coffee had prepared forhis use The procedure included his preparation of leisureplanning and evaluation sheets for future weekend activities for approval by the residence manager meetings todiscuss them with the clients and his preparation of followup evaluations of the activity for weekly discussionwith the manager Mulvey prepared these planning andevaluationreports thereafter but Coffeewho reviewedthem periodicallytermed them unsatisfactoryHisplanned activitiesmuseum visits a day at the beachwere not suitable and on average only four to six clientsparticipated and he did little to generate enthusiasm Shealso continued to monitor his performance and concluded it remainedat a very very poor level There is noevidence however that Coffee orBlackin the succeeding months followed up to ensure Mulvey s adherence tothe plan or to aid him in improving his performance inthese particulars 10 Indeed at his exit interview CoffeenotedMulvey s willingness to adhere to the guidelinesand improve his performanceCoffee also expressed concern about the accuracy oflogbook medication entrees because of state regulations9 Other earlier written counselings thatMulveyhad received e g onedated 19 July preparedby ClinicalCoordinatorCallabor specificallynoted that it was a summary of a verbal counseling and contained spacefor both thesupervisors and employees written signatures10 Apparently based on two counselings issued toMulvey inJulybyCallabro one related to a failure to sign for a medication administeredand the other dealing with permitting another staff person to take clientsto a movie in his place and having reimbursed her with moneys he hadborrowed from the petty cash fund Mulvey was suspended with pay onchargespressed by Callabro After Mulvey filedan unfairlabor practicecharge at a hearing in late July attendedby Mulvey Burke CallabroCoffee andDavis among others Mulvey was exonerated and reinstatedwithout loss of any pay and Mulvey withdrew the charge Davis acknowledged that there was a lot of antagonismbetweenMuvley and supervisors at Chelsea particularlyCallabroThesettlement of the chargesalso included an agreement to review the entire recreation program andMulveys assignmentwithin CGS but the recorddoes not show therewas any followup on this on thepart ofRespondent CONTEMPORARY GUIDANCE SERVICES63and funding But Coffee did not dispute Mulvey s responses regarding this subject matter at his exit interview his acknowledgement of his errors his subsequentcorrections of them on consultation with a more senioremployee and his verifying his corrections with thenurseConcerning Mulvey s refusal to sign the three counselrags Coffee testified that in accordance with a memosent to all residences and other sites when counseling isdone the person who is counseled signs in recognition ofthe fact that he read the counseling that they understoodwhat it was and they hoped they could do better in thefutureThey were also permitted to write down comments as Mulvey had done in previous counseling sessionsCoffee also corroborated Mulvey s characterization ofChallita s participation as concentrating on seeking tostart a fresh slate and then finishing off the discussion ofpast events by having Mulvey sign the counseling whichinChalhta s words were really just more or less a formality that did not in any way effect their feeling abouthisperformanceHowever when Mulvey repeated anumber of times he would not sign on Burke s adviseCoffee confirmed that she called Attorney Davis whoadvised her to tell Mulvey that CGS had certain rulesand regulations it lives by and an employee is expectedto go by them and asked to speak to Mulvey directlyOnly when Mulvey continued in his refusal on the adviseof Burke did Coffee decide that Mulvey had been insubordinate lost her patience and terminated himIn Coffees 12 November memorandum to the boardof directorsexplainingher action she repeated her understanding that CGS standard procedure calls for theemployee to sign the written counseling with leave tonote anydisagreementShe concluded by noting that Itbecame obvious that Mr Mulvey was more interested inpleasingMr Burke than continuing as an employee ofContemporary Guidance Services IncWhen confronted during cross examination with a January 1983 memorandum on employee counseling to allresidence managers and assistants from Moraitis coordinator urban residences noting copy forward to herCoffee claimed that it had been superceded by a shorterrevisedmemorandumWhen Respondent could notproduce any other writing the next hearing day hismemo was received in evidence as representing outstanding CGS procedure and guidelines on the subject Underparagraph C 3 D relating to written counselings thememorandum provides in partIf the employee refuses to sign another employee(preferably a supervisor) should be asked to serve asa witness to the fact and then sign the counselingThe employee is to be informed that he/she has aright to attach any comments to the counseling Acopy of the written counseling should be given tothe employee to the supervisor and to the Coordinator of Urban Residences with the original filed inthe Personnel OfficeCoffee evaded a direct response when asked whetherCGS s own rules and this memo called for another employee preferably a supervisor to sign as a witness onan employees refusal to sign a counseling She also contradicted that the normal procedure on 12 Novemberwould have included her asking one of the peoplepresent to sign the counseling when Mulvey declined todo so (Tr 979-980 )Although Black was aware of the January 1983 memorandum and the procedures outlined in it and althoughSupervisor Kemether was also present when he presented the three counselings to Mulvey on 5 November hedid not ask Kemether to sign when Mulvey declined buthe did ask Kemether to write a memo stating he waspresent and what had taken place That memo was notprepared and he did not inform Coffee at the 12 November meeting of his request to KemetherThat Coffee in particular as well as Davis bore hostility toward Mulvey because of his key role in the unionorganizing campaign has been shown by their commentsmade to and about him at the representation case conference held in June In addition Davis made repeated reference to the lowesteem inwhich he held the TeamstersUnion In his cross examination Davis sought to establishthatMulvey sought his job for the sole purpose of orgarazing the employees and had misrepresented his pastemployment history on his application in order to mislead the Respondent although his claim played no role inMulvey s dischargeCoffeewho had characterizedBeckham as a quiet troublemaker in her 29 Octoberletter toDavis viewed Mulvey as someone who wasbrought in who became an extreme thorn in everybody sside and caused a great deal of upheaval (Tr 939 )When the organizing drive was underway she heard thatMr Mulvey was going to bury Mr Mulvey all of asudden appeared at YorkvilleMr Mulvey s namecame up over and over again and I didn t knowwhat was going on at allbut he was flying allover the placeThere is some reason to believe that Coffee was particularly incensed by Mulvey s erroneous listing of theclients trip to Kate McReynolds house as a home visitbecauseRespondent believed thatMcReynolds wasaware of and supported Mulvey s interest in organizingCGS s work force when she successfully recommendedhis employment Davis pursued a line of questioning ofMulvey seeking to establish such prior contacts betweenthem Coffee ordered Mulvey to cease any union discussions at the workplace and viewed Mulvey s reliance onBurke s advice for ultimately refusing to sign the counselings as his making a choice between pleasing theunion president and his jobCoffee s credibility is suspect She insisted that a revised counseling procedure had superseded the one produced by Respondent pursuant to subpoena but couldnot produce any such document She evaded any directresponsewhen pressed about Respondents failure toapply that procedure to Mulvey at the 12 Novembermeeting From time to time Coffee manifested a lack ofcooperation as a witness and exhibited a testiness andloss of her temper by raising her voice and making sar 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcastic commentsand asidesparticularly during her crossexaminationby the General CounselIIIANALYSIS AND CONCLUSIONSA The Alleged Refusal toBargainInSummer& Co v NLRB419 U S 301 (1974) theSupreme Court affirmed the Board in holding that anemployer does not violate Section 8(a)(5) of the Actsolely by refusal to recognize authorization cards as evidence of a union s majority status However in reachingthis result the Board made special note of its relianceupon the additional fact that the Respondent and theUnion never voluntarily agreed upon any mutually acceptable and legally permissable means other than aBoard conducted election for resolving the issue ofunion majority statusSummer & Co190 NLRB 718721 (1971) The Supreme Court inSummer & Comadespecial note that it was not reaching the question as towhether the same result it reached obtains if the employer breaches its agreement to permit majority status to bedetermined by means other than a Board election citingthe case ofSnow & Sons134 NLRB 709 (1961) enfd308 F 2d 687 (9th Cir 1962) as affirmative answer tothis questionMore recently inJerr Dan Corp237 NLRB 302 303(1978) the Board declined to follow the recommendation of the administrative law judge that an 8(a)(5) and(1) allegation be dismissed because the employers oralrecognition that it later repudiated was not reduced towriting or accompanied by unambiguous objective conduct confirming the recognition such as the actual entryinto contract negotiationsThe Board noted the key tothe violation was not further evidence of recognitionbut rather the original commitment of the employer tobargain on some demonstrable showing of majorityOnce that commitment was made the Respondent couldnot unilaterally withdraw its recognition and to do sowas a violation of the Act AccordBrown & ConnollyInc237 NLRB 271 (1978)Applying those principles to the instant case I conelude that the General Counsel satisfied the burden ofshowing that an agreement had been made for the Unionto seek to establish its majority in an agreed on unit bymeans of anobjective third party card check and thatonce that majority had been established the Respondentwould bargainHaving credited Burke s version of the understandingarrived at with Davis at their initial meeting it is clearthat they agreed a third party was to conduct a cardcheck to determine whether the Union represented a majority of the counselors housekeepers and maintenancepersonnel employed at the three residences using a specified date to determine the total number of employees inthose job categories at the residences Once Shebar confirmed the Unions majorityRespondents unilateralwithdrawal from its agreement breached its duty to recognize and bargain under the Act i i" The fact that the Union did not achieve a majority at one of therelocationsYorkvilleis of no consequence as long as it had a majority inthe agreed on unit at the three residences combinedContrary to Respondents contention as AttorneyDavis was clothed as an agent with actual authority toenter such an agreement and even if not Burke was entitled to rely on Davis apparent authority to act in thatcapacityRegarding Davis actual authority Coffee told Burketo deal with Davis with respect to the Unions writtendemand for recognition and bargaining and Burke did soThe Board has held and Section 2(13) of the Act supports the conclusion that a respondent employer is responsible for its attorneys conduct as long as that conduct is within the general scope of his agency authorityeven though the respondent may not have authorized thespecific acts in question SeeBatavia Nursing Home275NLRB 886 at fn 1 (1985)There can be no question here that Respondents executive director having referred the Union to its attorneyon the matter of union recognition Davis acted withinthe general scope of his authority in dealing with BurkeThus even if the agreement he reached with Burke wasnot specifically authorized Respondent is boundRegarding Davis apparent authority he was held outby CGS as its representative for purposes of the unioncontact and no notice was provided to Burke that therewas any special limitation on Davis authority to negotiate an agreementwith him Thus under this theory Respondent reasonably led Burke to believe that Davis hadthe authority he purported to have seeCablevision Industries283NLRB 22 (1987) and Respondent is alsobound by the agreement its agent reachedMy findings of fact also make clear that Davis claimthat his agreement was conditioned on interview of eachcard signer has been rejected No such condition accompanted the agreement Davis 4 April letter to Burke asserts in part that [Shebar] will interview [alleged unionmembers] to determine whether they in fact wish to jointhe union and if they do not obtain appropriate statements from themDavis did not say all such allegedmembers In any event an interview of all such employees was not part of the understanding entered on 3 Apriland Davis does not claim he ever made Shebar aware ofthis undisclosed condition no copy of the letter was forwarded to Shebar and Davis authorized Burke to makeall followup contacts with Shebar and to be responsiblefor implementing their agreement As the parties stipulated on the record not every signer was interviewedNonetheless as Shebar reports the results of his checkwere based on signature comparisons as well as interviews with employees from all three residences AndShebar had before him theApplication For Membership in Local 868 in which the signer both applied formembership in the Union and voluntarily choose anddesignated it as his representative for purposes of collective bargaining 12 The card did not state that it was forthe purpose of seeking an electionAt the parties second meeting even under Davis versionRespondent did not dispute the validity of Shebar sreportDavis comment recognized that the unit of em12 Contraryto Respondents assertion the two cards admitted into evidence Beckham s and Mulvey s are identical in all these respects includmg a checkoff authorization CONTEMPORARY GUIDANCE SERVICES65ployees at the three locations are interested in a unionItwas only by its answer dated 8 January 1987 and atthe heanng which began later that month that Respondent for the first time raised a contention that the Uniondid not represent a majority of the card signers becauseof alleged misrepresentation in the solicitationsthat theywere signing for an election only Respondent may notso belatedlyraise this issue asjustification for its earlierrefusal to bargainBerbigha Inc233 NLRB 1476 1494(1977)RomanCatholic Diocese of Brooklyn222 NLRB1052 1054 (1976) enfd in pertinent part sub nomNazarethRegional High School vNLRB549 F 2d 873 800(2d Cir 1977)The recordis also silentas to any complaint made byDavis or any other Respondent agent to the Union or toShebar about the report s conclusion that the Union hadbeen authorized to bargain for a majority of CGS s eligible employees Neither did Davis raise any objection tothe Union or Shebar in particular after his receipt of thereport that not all card signers were interviewedOnce Respondents voluntary recognition was establishedRespondent had the burden at the hearing assum.ing its claim not to have been earlier waived of comingforward with sufficient evidence of union misconduct-in this casemisrepresentations in the solicitation of theUnion cards-in obtaining its majority showing beforeShebar SeeRoyal Coach Lines v NLRB838 F 2d 47 (2dCir 1988)enf denied282 NLRB 1037 (1987)Respondent has failed to meet that burdenAt the opening of hearing Respondents counsel Davisrequested that he be permittedto call CGSemployeesout of turn to testify as to their position on union representationalthough he had not previously interviewedthem Thus at that time Respondent had no evidence ofimproper union solicitationsOne employee witness Respondent later calledDaphne Johnson refused to meetwith Mulvey at the Yorkville residence when he was soliciting cards because she objected to his saying on thetelephone he had an appointment with her when she hadnone with him She understood from her phone conversation that his visitwas all about getting people to signto decide whether or not they wanted to take a vote astowhether or not they wanted to join the UnionShenever signed a card However she also testified that sheoverheard Mulvey solicit three other Yorkville employeestelling them that he was there to see how manypeoplewould be willing to sign up to look into theUnion if they wanted to join it or not It should also berecalled that the Union did not achieve a majority ofcard signers among eligible Yorkville employees havingsigned only one full time and four part time employeesout of seven full time and five part time employees onthe list submitted by CGSRegarding another employee witness called by Respondentwho works at Berry residence BeatriceReavis I rejected an offer of proof made by Respondentcounsel that when Reavis who signed a card was solicited by Mulvey to sign he told her you can just signthese cards that it does not matter at all it is not importantwe just need these signed Part of the offer was thatReaviswas also not interviewed by Shebar Counselbased his offer on a 1 minute conversation in the hallbefore calling herRespondent in its brief argues that many difficultiesapse because the NLRB refused to allow all the cards inevidenceor even the cards of signatories no longerworking for CGS Yet Respondent counsel never soughtthe issuance of a subpoena to require their productionand use during presentation of its case in chief He didnot call another card signer other than Reavis among the30 whose cards Shebar had validated Neither did hecross examine Mulvey nor Beckham as to their solicitations in obtaining signaturesGiven theclear wording on these single purpose cardsand Respondents failure to show by a preponderance ofthe evidence that the Union s solicitation of a majority ofthe cards was improper 13 Respondents attack on thevalidity of the cards must failRespondent also argues that the unit in which the cardcheck was made is inappropriate because it did not inelude all Respondent facilities and it included professionalemployees who were not provided their statutoryoptionBoth arguments are rejectedAs an ealier descnption of their duties and interaction make clear theseeligible employees at the three residences share a community of interest distinct from the other facilities thatestablishes them as an appropriate unit for purposes ofcollective bargainingAs noted by the Board in a caseinvolving not dissimilar health care employeesa service and maintenance unit in a service industry is the analogue to the plantwide production and maintenance unitin the industrial sector and as such is the classic approprate unitNewington Children s Hospital217 NLRB793 794 (1975)There is little or no contact or integration of personneland function with the four counselors at the shelteredworkshop the several workers and teachers at the minimall or the evaluators in vocational training at the mainlocationIf this were a representation proceeding it is fairly evident that the Union could seek the employees in thethree residences asanappropriate unitwithout requiringit to seek themostappropriate unit if indeed there isnone more appropriate 114 See e gOmni InternationalHotel283 NLRB 475 (1987) But this is not a proceedingin which the Board is being asked to define the unit Theparties have done that by means of their own agreement13 Employees are bound by the clear language of what they sign unlessthat language is deliberately and clearly canceled by a union adherentwith words calculated to direct the signer to disregard and forget the ]anguage above his signature Single purpose cards may only be invalidatedif the employee was actually told that the sole purpose of the card was toobtain a Board electionSeeNLRBvGisselPackingCo 395 U S 575(1969)14 Thelimited inconclusive and spasmatic history of bargaining byRespondent with an in house association representing all employees ineluding supervisors and professionals between 1982 and 1984 would normally be discounted in making this unit determination SeeTheDeveloping LaborLawVol 1 at 421 (2d ed) Neither does Respondents claimthat the eligible employees include professionals ment extended discusSionClearly the counselors are akin to the social work assistants andsocial work associates found not to be professional employees within themeaningof the Act inChild & Family Services of Springfield220 NLRB37 38-39 (1975) 66DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAs the Board noted in a similar case in which an employer reneged on a recognition agreement after personally checking the cards because it did not include all employees who share a distinct community of interestThis is not a case in which the Board is being askedto define an appropriate unit to direct an electionor to certify the results of such an election It istherefore unnecessary to decide whether we wouldfind the unit appropriate were the issue raised insuch a contextHaving voluntarily recognized and bargainedwith the Union as the collective bargaining representative of a unit composed of Penningtan andHurley Respondent argued for the first time at thehearing herein that the unit is inappropriate becausethe employees lack a distinct community of interestWe reject this belated attempt to repudiate the voluntary recognitionA contrary holding would fly inthe face of our statutory obligation to promote stability in bargaining relationships[Cardox Division ofChemetron Corporation258 NLRB 1202 (1981) ]B The Alleged Maintenance of an Unlawful No-Solicitation Rule and Interrogation of EmployeesThe undisputed facts are that after discovery of Beckhams 3 May note in the logbook calling for a unionmeeting at the Berry residence the following Tuesdayevening the residence director immediately wrote a notein the same log canceling the meeting and Executive Director Coffee on advice of counsel approved a memorandum directed to all staff of urban residences from Attorney Davis dealing with the subject of union activity atRespondents premisesAt Berry residence the memowas affixed in the logbook for the information of thestaffAlthough the memo was phrased in language indicating that employees may attend any union meeting orother activity provided it does not interfere with yourjob functions or responsibilities the conduct of Respondent s managementcontradictedthis benignadviseThusBerryManager Gooden canceled the meeting withoutexplanation and Executive Director Coffee explained inwriting to the Region that the intent of the memo wasthat there was to be no union business earned on duringworking hours or on the residence premisesThe clear intent of Respondents prohibitions wasbrought home directly to the known leading union advocates among employees Beckham and Mulvey in leetures administered to them by members of managementOn 10 May Berry Assistant Manager Black told Beckham that Gooden was very upset about her entry andthe employees could not meet on the premises When shelearned he was making union approaches to staff at otherfacilitieson 20 May Coffee informed Mulvey he wasnot to unionize on company time and company propertyand how he got in touch with people at other facilitieswas his problem She added he was to cease and desistfrom organizing even and including Chelsea where heworked The CGS memorandum confirming this meetingnotes inter aliaUntil the NLRB makes a statementthere are to be no discussions during working hours oron any CGS premisesAlthough the memo adds thesentencePeople are free to speak privately on theirown time it is clear from the prior restriction that employees own time to discuss labor related matters was tobe off CGS premisesThe Board has recently clarified the standard that shallgovern prohibitions on union soliciting on companypropertyInOurWay Inc268 NLRB 394 (1983) itreasserted and readopted the standards set forth inEssexInternational211 NLRB 749 (1974) in which the Boardheld that rules that prohibit employees from solicitingduringworking hours are presumptively invalid because that term connotes periods from the beginning tothe end of workshifts periods that include the employees own time In doing so it overruledT R W BearingInc257 NLRB 442 (1981) to the extent that case removed the distinction thatEssex Internationalhad drawbetween restrictionson employee soliciting duringworking hours on the one hand and such restrictionson soliciting duringworking time on the other handand found both presumptively invalidUnless the employer shows through extrinsic evidence that itsworking hours rule was communicated or applied in such away as to convey an intent clearly to permit solicitationduring breaktime or other periods when employees arenot actively at work the rule will be found to be invalidRespondent adopted and enforced a rule that prohibitsany union solicitation business or activity during workhours or on the residence premises Such a rule is doublyinvalidAs it breaches theOur Waystandard because itprohibits any such union activities during employeesworking hours it is presumptively invalid Inasmuch asRespondent has failed to show that it nonetheless permitssolicitation during the employees own time on its premises the rule is conclusively invalid Indeed Respondentcould not show any such intent because by the rule andits enforcement it not only prohibits solicitations on employees own time but it also prohibits all solicitationswhether on its or the employees own time on its premicesInRepublic AviationCorp v NLRB324 U S 793(1945) in which case the Supreme Court first establishedthe principle that underlays the Board s standards theCourt adopted the presumption prohibiting union solicitation by employees outside working time although oncompany property only special evidence showing thenecessity for the rule would make valid such a restnctionNo such evidence was offered by RespondentSurely a restriction prohibiting all solicitation on company property falls afoul of both theRepublic Aviationprinciple andOur Waystandard I shall accordingly recommend that Respondents conduct in this regard violatesSection 8(a)(1) of the ActOn or about 16 May Executive Director Coffee telephoned Mulvey to ask him what is this business aboutChelseaWhen they met the following Tuesday 20May Coffee s remarks served to clarify the meaning ofher earlier inquiryThe purpose of the meeting was todirectMulvey to cease all his union activities at CGS facilitiesThe timing of this confrontation was clearly related to Mulvey s visit recent contacts with residences to CONTEMPORARY GUIDANCE SERVICES67select union representatives and submit contract proposals and his recent solicitations at other facilities followingDavis withdrawal of union recognition at the residencesWhen Coffee pressed Mulvey to agree that his unionizing on company time and property was wrong she wasclearly seeking to intensify the pressure she had alreadyapplied to him to get him to cease legitimate activitiesexpressly protected by Section 7 of the Act She wasalso attempting to learn more about the depth of Mulvey s union sentiments and adherenceInRossmore House269 NLRB 1176 (1984) the Boardadopted as a test to determine whether interrogationsviolate the Act whether under all the circumstances theinterrogation reasonably tends to restrain coerce orinterferewith rights guaranteed by the Act It rejecteditsprior holding inPPG Industries251NLRB 1146(1980) that questions concerning union sympathies evenwhen addressed to open and active union supporters inthe absence of threats or promises are inherently coerciveIconclude thatMulvey s interrogation violates theRossmore HousetestAlthough Mulvey was an avowedand open union adherent the context in which the questioning took place suggests that he nonetheless was restrained SeeMidwest Stock Exchange v NLRB635 F 2d1255 1267 (7th Cir 1980) The chain of events startedwith a telephone call of a crypticnature inwhich theRespondents executive director sought informationaboutMulvey s business at Chelsea Because Mulveyworked there the inquiry had to do with conduct whichwas other than work related the normal chain of command would have been for Mulvey s immediate supervisors at the residence to counsel him Coffee s direct contact the words she used and the abrupt nature of thecall had the effect of placing Muvley on the defensiveabout his current nonwork related conduct at the restdence Even though cryptic in nature it is reasonable toconclude it was directed at his union approaches withinand outside the residence Coffee in effect confirmedthis on her personal followupmeeting inher office thelocus of Respondent authority At the meeting Mulveywas first subjected to the imposition of an invalid no solicitation rule and then asked to agree with the Employer s actionAt no time was Mulvey assured that he incurred no risk to his job by participating or by thenature of his responses The questioning wasfar fromcasual and was directly related to Respondents efforts tocircumscribe outside union organization of its workforceAlthough not determinative on the issueMulvey sown response is revealing As a consequence of the interchange with Coffee he ceased all further union activitiesatRespondents premises I conclude his interrogationviolated Section 8(a)(1) of the ActC The Alleged Discriminatory Discharge of DoloresBeckhamRespondent s stated reason for discharging Beckhamwas that she had covered up a fellow employees leavingthe residence without permission Yet this incident wasonly one in a history of employees covering for eachother at Berry residence about which Respondent haddone hardly anything prior to Beckham s discharge Noemployee had been counseled warned or disciplinedand only general warnings had been made at two Berrystaff meetingsThat Respondent treated this incident unlike all othersimilar incidents that arose in the past is shown b3 thefact that contrary to CGS s personnel policies Beckhamwas not counseled about the matter prior to her discharge a procedure required of even serious infractionsnotwarranting immediate dischargeThis fact is evenmore surprising because Beckham was a longstandingemployee in fact the most senior at her residence whosework history had been generally satisfactoryOf evengreater significance is the fact that James Jorge whomDirector Coffee called a crook for leaving the restdence without permission or any notice or punching outand was already on probation for serious past infractionswas permitted to resign for his offense without incidentalthough Beckham who had aided him was fired forhersSuch disparate treatment of a known outstandingunion advocate as against an employee without any evident union interest is striking in the extreme Respondent failed to mitigate this telling evidence by any explanation whatsoeverA more accurate explanation for Beckham s summarytreatment by both Carolyn Gooden Berry s managerand Pearl Coffee CGS s executive director resides inthe fact they both harbored hostility towardBeckham sunion role in mobilizing support and encouraging participatron in collective bargaining at Berry residence AssistantManager Black reported to Beckham that Goodenwas very upset about this Union and her union activitiesExecutive Director Coffee admitted on the witness standthat Beckham s union note in the logbook had disturbedher and in reporting the firing to her lawyer describedBeckham as a quiet trouble maker whose prounion position was evident from her logbook entryIn spite of her hostility however Gooden had evidentreservations about discharging Beckham that she expressed in her report to Coffee Gooden recognized thatpunching in and out was an ongoing problem at Berryand although she suspected Beckham of having done sopreviously she had no proof She ended up questioningwhether CGS had sufficient grounds to terminate Beckham because she had not been counseled before and itwas not a policy of the agency to fire someone caughtmisusing the timeclock Regarding Jorge in view of hispriorwrittenwarning and probationary status she hadno hesitancy in recommending his dischargeWhen confronted with these aspects of Gooden sreport at the hearing Coffee explained in a curt mannerthat she did not have to go by what Gooden advised Insteadwithout providing Beckham with any counselingor even the opportunity to review or to respond to Gooden s report or providing the 2 weeks notice required byCGS s personnel policies Coffee summarily terminatedBeckhamIt is evident from the foregoing that Respondentseized on Beckham s act of covering for Jorge as a pretext to mask its discriminatory intent in eliminating herfrom its work force and I so find I conclude that theGeneral Counsel has established prima facie that Beck 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDham s protected conduct was a motivating factor in Respondent s decision to fire her and further that Respondent has failed to satisfy its burden of showing thather discharge would have occurred in any event and forvalid reasons SeeNLRB v Transportation ManagementCorp462 US 393 (1983)D The Alleged Discriminatory Warnings to andDischarge of Kevin MulveyThe General Counsel alleges that on or about 5 NovemberRespondent issuedwntten counselings toMulvey that interfered with his exercise of Section 7rights and thus violated Section 8(a)(1) of the Act Thesewere the three memoranda dealing with Mulvey s failureto follow CGS s medication procedures his failure toreport for supervision and reporting his upcoming recreational plans and his having worked unauthorized hoursThe first two were handed to Mulvey by Kemether butall three were from Residence Manager BlackNone of them referred to or dealt with Mulvey s protected activityOnly if found to have been a form of harassment or interference with such activity may they bedetermined to have been a violation of Section8(a)(1)The facts show that Mulvey did not complyin all respects with Respondents procedures for recording medications that he provided to clients on the day in questionHe did not list all medications provided nor did hesign for all of them and he erroneously listed the clientsexcursion as a home visit rather than as a trip Regardingthe claim of Mulvey having worked unauthorized hoursalthough there is some question whether Mulvey wasplaced on notice that his practice of working extra hoursunder the pnor manager was no longer being toleratedthere is also no evidence that Black had condoned thearrangement The memorandum sought to clear the airand established the permitted parameters of Mulvey swork hours for the future Similarly concerning thethirdmemo dealing with the time for their supervisorymeeting the evidence again shows a practice of no fixedscheduling under the prior manager and even some difficulty in keeping the Wednesdaytime frame since Blackhad become manager because of intervening eventsnonethelessBlack s memorandum appears to be settingthematter straight for the future and making Mulveyaware of that factIn measuring the wntings against the employee counseling procedures and guidelines denved from CGS s 28January 1983 memorandum there appears to have beensome stretching of the guidelines in issuing at least oneand perhaps two of the counselings Thus there is noevidence that the issue of supervisory meetings had beenpreviously discussed in a verbal counseling Accordinglyone can disagree with Black s judgment in issuing a written counseling about it when he did Again the wntingdealing with unauthonzed hours was not preceded by averbal counseling as normally called for under the guidelinesyet the seriousness of the extra hours as a costfactor to Respondent permitted Black to exercise his discretion here as the guidelines permitRegarding themedication procedure breachesMulvey had received atleast one prior verbal counseling regarding this subject inJuneHe had been verbally counseled on 22 Octobercounselingson 5 November 1986and the written counseling provided an opportunity forBlack to reemphasize CGS s procedures and deal withMulvey s explanation that as to one or more of theerrors he had relied on the Assistant Managers advicecontrary to policyThe form of writing used does not conform with theguidelineswhich call for the appropriate form (recordof employee counseling)However other counseling inthe record also appear to have been preparedin a similarwayThe foregoing review of evidence leads me to conclude that the General Counsel has not sustained theburden of showing that the written counselings themselves constitute warnings or forms of harassment to refrain from union activities in violation of Section8(a)(1)of the Act and I will recommend dismissal of this allegationAlthough Black s judgment in setting some of thesecomplaints in written form may be questioned I am notconvinced that their issuance reasonably tend to interferewith the free exercise of employee rights under theAct-the well settled test applied to determine whethercertain conduct constitutes an unfair labor practice underthat section of the ActThe manner in which Respondent issued the counselings and the nature of Respondent s reaction to Mulvey srefusal to sign them present a significantly different set ofcircumstances that form the setting in which to judgewhether Respondent terminated Mulvey unlawfullyContrary to the guidelines and unexplained on therecord Black the supervisor who issued them 15 did notgive two of them to Mulvey did not formally counselhim about the problems they presented and did not request him to sign them The supervisor who did Kemether had also told Mulvey previously that he wouldtake the heat for one or more of the errors on the mostserious of the three counselings Thus Black could havereasonably anticipated some problem overMulvey sagreement with the complaint Later after Black withKemether presentdiscussedthecounselingswithMulvey and Mulvey refused to sign them he failed tofollow the option specified in the guidelines of requestingKemether to serve as witness and to sign them Insteadhe conditioned Mulvey s continued employment that dayon his signing the forms and when Mulvey continued torefusehad him punch out Although he requested Kemether to prepare a writing as to these events there isno record evidence that Kemether did so and Black didnot inform Coffee that he had engaged in this procedureAlthough forwarding the counselings and a report toCoffee aboutMulvey s conduct Black probably hadsome reservations about some of the transactions between them because he did not recommend Mulvey s dischargeI conclude however that Coffee with Davis participation used Mulvey s continued refusal to sign the counselings in reliance on union advice as a pretext to terminate him from Respondents work force As I have demonstrated by a review of the evidence in the factual sec15 The complaint in error alleges that Kemether issued the written CONTEMPORARY GUIDANCE SERVICES69tion dealingwithMulvey both Coffee and Davis harbored resentment at Mulvey s single minded effort to unionizeRespondents residence employeesThis resentment was exhibited at the representation conference onthe witness stand and in the defenses Respondent raisedto the manner in which Mulvey became employed MostnoteworthyMulvey became the recipient of Coffee sspecial and personal interest in her 16 May telephone calland 20 May meeting with him directed solely to coercmg Mulvey to cease his union activities As Coffee wellknew Mulvey was the key union leader among employeeswho coordinated and led the drive and was the liaison between the union president and employeesBoth Coffee and Davis were aware that an earlier attempt to discipline Mulvey led by Clinical CoordinatorCallabrowho had sought to get employees to drop theirTeamsters support had proven unsuccessful because itwas made without an adequate basisThe immediate reason for Mulvey s discharge was hisinsubordinationin continuing to refuse to sign thewritten counseling in particular dealing with medicationprocedures and relying on union advise for his refusalYet during the two sessions to discuss the counselingsand the recreation program at Chelsea residence it hadbecome evident as Challita noted without objectionfrom Coffee that Mulvey s signing had become a formalityAs the testimony makes clear Mulvey had orally acknowledged his errors had explained what he had doneto correct them and had been fully counseled and thediscussion had moved on to plans for improvement ofthe recreation program Still Coffee pressed Mulvey tosign the memo She did so in spite of the facts thatMulvey had consistently refused to sign over four separatemeetingsstartingwith the 5 November one heldwith Kemether relying on what he believed were errorsin each and Respondents counseling procedures veryclearly provided a method of dealing with this contingencyFuthermore Mulvey s cooperation with the counselingprocedure had been manifested by his signing a memorandum near the conclusion of the 12 December sessioncommitting himself to survey client recreational preferences analyze them and make recommendationsThus the purposes of the counselings had beenachievedMulvey knew why they had been done all thepertinent issues had been reviewedMulvey had beenable to respond to each and all decisions as to correctiveaction had been taken (see employee counseling memo of28 January 1983 par C 3 c) By agreeing to haveMulvey sign the memo relating to his future recreationalprogram Respondent had condoned Mulvey s past shortcomings and thus its continued reliance on them duringthe hearing as leading up to the decision to dischargehim must be viewed as an attempt to bolster a defensethat served to shield its true motiveCoffee and Davis dilemma over Mulvey s positionwas one of their own making Coffee expressed the viewtoDavis in their telephone conversation that there wasno precedure for dealing with Mulvey s refusal Davisand Coffee both told Mulvey that it would not be fair toothers who had to sign In the face of the Respondent s available procedure these comments reflected aposture that by his stance Mulvey was placing his job atriskWhen Mulvey coupled his refusal with reliance onunion advice Respondents director and attorney bothof whom I have found to be unreliable witnesses cameto the conclusion that Mulvey was incorrigible and thathis continued injection of union considerations into hisdealings at the agency would not be tolerated anylongerMulvey was summarily fired over his refusal tocomply with a formality and Respondent had rid itself ofthethorn in its sideAccordingly I conclude thatMulvey s protected conduct was a motivating factor inRespondents decision to discharge him and that Respondent has failed to prove that it would have discharged him for like conduct absent his protected conductCONCLUSIONS OF LAWIThe Respondent Contemporary Guidance ServicesIncisan employer engaged in commerce within themeaning of Section 2(2) (6) and (7) of the Act2Local 868InternationalBrotherhood of TeamstersChauffeursWarehousemen and Helpers of AmericaAFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act3By promulgating maintaining and enforcing since3May 1986 a rule banning any union business discussionsor solicitations during working hours or on itspremises and in or about May 1986 by interrogating employees concerning their membership in and activities onbehalf of the Union Respondent has restrained employees in the exercise of the rights guaranteed them by Section 7 of the Act and has thereby engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act4 By discharging employees Dolores Beckham andKevinMulvey because they joined and assisted theUnion andengaged inother concerted activities for thepurpose of collective bargaining or other mutual aid orprotectionRespondent has engaged in and is engaging inunfair labor practiceswithin the meaning of Section8(a)(3) and(1) of the Act5All counselors and housekeeping and maintenanceemployees employed at the Chelsea Yorkville and Berryresidence facilities constitute a unit appropriate for thepurposes of collective bagaming within the meaning ofSection 9(b) of the Act6At all times since 26 March 1986 Local 868 InternationalBrotherhood of Teamsters ChauffeursWarehousemen and Helpers of America AFL-CIO has beenthe exclusive representative of all the employees withinthe above appropriate bargaining unit for purposes ofcollective bargaining with respect to wages rates of payhours of employment and other terms and conditions ofemployment within the meaning of Section 9(a) of theAct7By repudiating and reneging on an agreement torecognize and bargain with the Union following its demonstrationof majoritystatus in the agreed on unit as aresult of a third party independent card check therebyrefusing since on or about 8 May 1986 to recognize andbargain with the Union as the exclusive representative 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the employeesof the above describedappropriateunitRespondent has engaged in and is engaging inunfair labor practiceswithin the meaning of Section8(a)(5) and(1) of the Act8The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act9Respondent has not engaged in any unfair laborpractices not specifically found herein specificallyRespondent has not violatedtheAct byissuingwrittencounselings on 5 November 1986 to employee KevinMulveyTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section8(a)(1) of the Actby promulgating and implementing an invalid no solicitation rule and by interrogating its employees I shall recommend that the Respondent be ordered to cease anddesist therefrom and take certain affirmative action necessary to effectuate the policiesof the ActHaving foundthat Respondent unlawfully discharged employees Dolores Beckham and KevinMulveyI shall recommend thatRespondent be ordered to reinstate them to their formerpositions or if no longer available to substantially equivalent positionswithout prejudice to their seniority andother rights and privileges and make them whole forany loss of earnings or other monetary losses they mayhave suffered as a result of the discriminations againstthem less interim earnings if any with interest thereinas computed inNew Horizonsfor theRetarded238NLRB 1173 (1987) 16Having found that Respondent violated Section 8(a)(5)and (1)of the Actby refusing to bargain with Local 868InternationalBrotherhood of TeamstersChauffeursWarehousemen and Helpers of AmericaAFL-CIO anditsdesignated agents since on or about 8 May 1986 asthe exclusive representative of its employees in an appropriate unit I shall recommend that Respondent be ordered to cease and desist therefrom and on request bargain collectivelywith the Union and its designatedagents concerning wages rates of pay hours of employmerit and other terms and conditions of employment asdefined in the Order belowOn these findings of fact and conclusions of law andon the entire record 17 I issue the following recommended1s16 UnderNew Horizonsinterest is computed at the short term Federalratefor the underpayment of taxes as set out in the 1986 amendment to26 U S C § 6621 Interest accrued before 1 January 1987 (the effectivedate of the amendment)shall be computed as inFloridaSteel Corp231NLRB 651 (1977)17 Following the close of hearing Respondent counsel and one of itsprogram directors issued letters directed to Region 2 of the Board and tothird partieswith copies to me which made factual claims outside therecord and in one instance at least was made ex parte All this materialhas been disregarded in preparing this decision By order dated 16 April1987 and pursuant to Secs 102 132 and 102 133 of the Boards Rules andRegulations I opened the record to receive Respondent counsels lastletter to a third party dated 9 April 1987 and my order These documents have been marked ALJ Exhs 3and 4 Tworesponses from partiesa letter from Respondents counsel dated20 April1987 and a letter fromRespondents executive director Pearl Coffee dated 20 April 1987 werereceived and have also been marked in evidence as ALJ Exhs 5 and 6respectivelyORDERThe Respondent Contemporary Guidance ServicesIncNew York New York its officers agents successors and assigns shallICease and desist from(a) Refusing to recognize and bargain collectively withLocal 868InternationalBrotherhood of TeamstersChauffeursWarehousemen and Helper of AmericaAFL-CIO and its designated agents as the exclusiverepresentative of its employees in the following appropriate unit with respect to wages rates of pay hours of employment and other terms and conditions of employmentAll counselors housekeepingand maintenance employees employed at the Chelsea Yorkville andBerry residence facilities(b)Discharging or otherwise discriminating againstemployees in regard to their hire tenure of employmentor other terms and conditions of employment becausethey have become members of or engaged in activitieson behalf of the Union(c)Promulgatingmaintaining and enforcing a rulebanning any union business discussions or solicitationsduring working hours or on its premises and interrogating its employees concerning their membership in andactivities on behalf of the Union(d) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request bargain collectively in good faith withthe above named labor organization and its designatedagents as the exclusive representative of its employees inthe appropriate unit with respect to wages rates of payhours of employment and other terms and conditions ofemploymentand if an understanding is reachedembody same in a written signed agreement(b)Offer to Dolores Beckham and Kevin Mulvey immediate and full reinstatement to their former jobs or ifthose jobs no longer exist to substantially equivalent positionswithout prejudice to their seniority or otherrights and privileges previously enjoyed and make themwhole for anyloss of earningsor other benefits they mayhave suffered by reasons of their unlawful discharges inthe manner set forth in the remedy section of the decision(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order18 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes CONTEMPORARY GUIDANCE SERVICES(d) Post at its principal place of business located at 500Eighth Avenue New York New York and at its restdence facilities at 193 Ninth Avenue New York NewYork 424 East 89th Street New York New York and47-38 11th Avenue Long Island City New York copiesof the attached notice markedAppendix 19 Copies ofthe notice on forms provided by the Regional Directorfor Region 2 after being signed by the Respondents au19 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board71thorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that the complaint bedismissed in respect to the allegations that the Respondent issued written counselings on 5 November 1986 toKevin Mulvey in violation of the Actjs